Citation Nr: 1512911	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a March 2004 denial of service connection for hearing loss of the left ear.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  By a March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss of the left ear.

2.  The evidence received since the March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss of the left ear and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not incur a left-ear hearing loss disability in service, sensorineural hearing loss of the left ear is not shown within the first post-service year, and a left-ear hearing loss disability is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying the claim for service connection for hearing loss of the left ear is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
2.  Because the evidence received since the March 2004 rating decision is new and material, the claim for entitlement to service connection for hearing loss of the left ear is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A left-ear hearing loss disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hearing loss of the left ear.  Implicit in his claim is the contention that VA has received new and material evidence requiring the Board to reopen the previous denial of the claim.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The record indicates that a letter mailed by the originating agency in June 2011 provided the Veteran with the required VCAA notice, including notice as to new and material evidence, the disability rating, and the effective-date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Duty to assist

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The VCAA letter of June 2011 informed the Veteran of VA's willingness to attempt to obtain relevant evidence identified by the Veteran.  Furthermore, in August 2011, VA attempted to contact the Veteran by telephone to discuss the status of his claim, and information as to the claim's status was provided by voicemail.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, a statement by the Veteran's spouse, service treatment records, and VA treatment records.

The Veteran underwent a VA audiological examination in July 2011.  Additional medical opinion was obtained by an addendum of August 2011.  The July 2011 examination report reflects that the examiner interviewed and examined the Veteran and appropriately evaluated his hearing ability.  The July 2011 examination report did not offer an opinion as to whether the Veteran's hearing loss was connected to active service, because the examiner did not have access to the Veteran's claims file.  In an addendum report of August 2011, however, the same examiner noted that she had now reviewed the Veteran's claims file, including his medical history.  Accordingly, her addendum offered a nexus opinion consistent with the evidence of record and the Veteran's current medical conditions.  The examiner addressed the extent of the Veteran's disability and the impact on his daily activities, considered the Veteran's relevant history, conducted a physical examination with testing, and provided a rationale to support the medical opinion.  Considered together, the reports of July and August 2011 are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In sum, VA has satisfied the notification and duty-to-assist provisions of the law under the circumstances of this case, and no additional action on the Veteran's behalf need be undertaken pursuant to the VCAA.  As nothing indicates that further notice or assistance would reasonably affect the outcome of this case, the Board finds that any failure on the part of VA to provide additional notice and assistance is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further observes that all due process requirements have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has not exercised the option of testifying at a Board hearing.  He has retained the services of a representative.

Application to Reopen Based on New and Material Evidence

Generally, service connection may be granted for a disability caused by an injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In the present case, a March 2004 rating decision of the RO denied service connection for hearing loss of the left ear, based on a finding that the Veteran's disability was found to be unrelated to the Veteran's military service.  The notice letter accompanying the March 2004 rating decision notified the Veteran of the rating decision and his appellate rights.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  Because the Veteran did not appeal the March 2004 rating decision and did not submit new and material evidence within one year of the decision, that rating decision became final.

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In evaluating whether new and material evidence has been received, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  VA has a duty to assist the claimant in the development of his or her claim, which may include the ordering of a medical "nexus" examination.  See Shade, supra.  After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the time of the March 2004 rating decision, the evidence of record consisted of a statement by the Veteran, the Veteran's service treatment records, and a VA medical examination report.  The evidence that has been added to the record since the March 2004 rating decision includes, in relevant part, VA treatment records, statements of the Veteran and the Veteran's spouse, a July 2011 VA medical examination report and an August 2011 addendum to that report.

The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's claim of hearing loss of the left ear.  The evidence is new in that it was not of record at the time of the last final decision of the Board.  It is also material to the unestablished fact of a nexus between the current disability and a disease or injury during military service.  The lack of a nexus was the basis for the denial of the claim for hearing loss of the left hear by the RO in March 2004.  The August 2011 medical examination report provides a nexus opinion, and the Veteran's July 2011 statement also speaks directly to the issue of nexus.  With new and material evidence having been received, the Board reopens the claim for service connection for hearing loss of the left ear.

Service connection for hearing loss of the left ear

When the Board evaluates a claim on the merits, the Justus presumption of credibility no longer attaches, and the credibility and probative value of proffered evidence must be assessed in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  This means that evidence sufficient to reopen a claim may not necessarily suffice for a grant of the sought benefit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

It is undisputed that the Veteran is currently diagnosed with sensorineural hearing loss of the left ear.  See July 2011 VA audiological exam report.  The Veteran currently has a disability, and Shedden element (1) is satisfied.

The Veteran is already service-connected for hearing loss of the right ear caused by his exposure to the loud noise of jet aircraft and his firing of a pistol during service.  It is established that he was exposed to damaging noise during service.  See March 2004 rating decision.  Because there was an in-service injury, Shedden element (2) is met.

As for Shedden element (3), a nexus between the present disability and the in-service disease or injury, the Veteran contends that his left-ear hearing disability, like his right-ear disability, was caused by his in-service exposure to noise while on constant guard duty within 500 feet of F100 aircraft during the testing of afterburners.  He also states that he was not allowed to wear ear protection.  See Veteran's October 2011 statement.  A record statement by the Veteran's wife addresses the fact of current hearing loss but not whether that disability is connected to military service.

The Veteran's service treatment records show normal hearing at entrance and separation from service and document no complaints of, or treatment for, a hearing problem.  See service treatment records of January 1961 and March 1964.  An Air Force medical record of November 1964 also shows normal hearing, with specific exam results for the left ear as follows.




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
0
0
5

In February 2004, a VA audiological exam report found the Veteran's hearing of the left ear to be normal for VA purposes, demonstrating "hearing sensitivity within normal limits."  The report further found that "speech intelligibility was excellent bilaterally."  The speech recognition score using the Maryland CNC Test was 94 percent for the left ear.  The specific February 2004 test results for the left ear were as follows.




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
25
30

In August 2006, a VA hearing test documented a left-ear diagnosis of "normal hearing sloping to a mild to moderate sensorineural hearing loss."  The test results of August 2006 do not qualify as a left-ear hearing loss for VA purposes, because no auditory threshold was 40 decibels or greater, the auditory thresholds for at least three of the frequencies were not 26 decibels or greater; and the speech recognition score using the Maryland CNC Test was 94 percent, not less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The first medical evidence of left-ear hearing loss that meets the VA standard of a disability dates from July 2011.  The July 2011 VA audiological exam diagnosed the Veteran as having sensorineural hearing loss of the left ear.  The August 2011 VA addendum opinion offered a negative assessment as to a possible nexus between the Veteran's left-ear hearing disability and military service.  The examiner, who was the same audiologist who had submitted the July 2011 report, reviewed the Veteran's claims file, including his complete medical and service history.  The examiner determined that the Veteran's hearing loss of the left ear is less likely as not related to acoustic trauma during military service.  As a rationale for her finding, the examiner reasoned that there were no significant threshold shifts in the Veteran's hearing from service enlistment to discharge.

In determining the likelihood of a nexus between a current disability and an in-service injury, a medical examiner cannot rely solely on the fact that a veteran's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Dalton v. Nicholson, 12 Vet. App. 23 (2007).  Here the August 2011 examiner, in forming her negative nexus opinion, did not rely on the mere fact of an absence of documented hearing loss during service, but rather on the absence of a threshold shift in hearing from induction to separation.  The examiner also reviewed the Veteran's claims folder, after having recently interviewed and examined the Veteran in July 2011.

Having reviewed record, the Board concludes that service connection is not warranted with respect to the Veteran's left-ear hearing loss.  The most probative evidence of record does not etiologically link the Veteran's current hearing loss of the left ear to any incident, disease, or injury in service.  It indicates, rather, that hearing was shown to be normal by in-service examinations, that the Veteran did not complain of hearing difficulty during service, that there were no significant threshold shifts in hearing during service, and that he showed normal hearing of the left ear for VA purposes when tested over 40 years after leaving military service. 

Under Hensley, supra, service connection for a current hearing disability is not necessarily precluded by the mere fact that hearing was within normal limits on audiometric testing at separation from service.  Nonetheless, the Board may still consider the lack of an in-service diagnosis as one factor in determining whether a nexus exists.

In this case, the Board finds the negative nexus opinion of the August 2011 VA medical examiner to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran asserts that his current left ear hearing loss is related to service, and the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran, as a layperson, is competent to report incidents and symptoms in service and following service.  He is not competent, however, to render an opinion as to the cause of his currently diagnosed left ear hearing loss disability, because he does not have the medical knowledge or training needed for a complex medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the Veteran's statements as to the etiology of his left ear hearing loss are outweighed by the examiner's opinion and other evidence suggesting the absence of a nexus.  Shedden element (3) has not been met, and the Veteran's claim fails on this basis.

The Veteran contends that he has had a left-ear disability continually since service.  Where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service (i.e., where the disease identity is established and the diagnosis is not subject to legitimate question) or within the applicable presumptive period, a continuity of symptomatology is unnecessary.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, chronic hearing loss of the left ear did not manifest itself in service, as demonstrated by the separation examination results.  Furthermore, there can be no presumed service connection, because the Veteran's disabilities did not become manifest within one year of service.  See 38 C.F.R. § 3.303(b) (2014).  The first postservice medical evidence of a left-ear hearing loss disability dates from 2011, many years after service.  Accordingly, the presumptive regulations are not for application under the circumstances.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran is competent to report hearing loss over the years following his military service, but the Board finds that his contention as to a continuity of a left-ear hearing loss disability since service is not credible.  The Board finds credible, and places significant weight on, the separation examination report and the post-service 2006 audiological examination, both of which assessed the Veteran's left-ear hearing acuity as normal.

Because a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hearing loss of the left ear having been submitted, the claim to reopen is granted.

Entitlement to service connection for hearing loss of the left ear is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


